DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. (US 2013/0170666 A1) hereinafter “Ng.”
As to claim 1, Ng discloses a computer-implemented method, executed on a computing device, comprising: 
receiving a signal from each microphone of a plurality of microphones, thus defining a plurality of signals (¶0047-0048, Figs. 5a-c. Apparatus 550 receives signals from microphones 301-304.); and 
performing one or more inter-microphone gain-based augmentations on the plurality of signals, thus defining one or more inter-microphone gain-augmented signals (¶0047 and ¶0067, Figs. 5a-c. Equalization gain values applied to the respective frequency-domain microphone signals in order to match microphone responses.).
claim 2, Ng discloses wherein performing the one or more inter-microphone gain-based augmentations on the plurality of signals includes applying a gain level from a plurality of gain levels to the signal from each microphone (¶0047 and ¶0067, Figs. 5a-c. Equalization gain values may be obtained for each microphone, smoothed, and applied to the respective frequency-domain microphone signals.).
	As to claim 5, Ng discloses wherein performing the one or more inter-microphone gain-based augmentations on the one or more signals includes converting the one or more signals to the frequency domain (¶0050 and Fig. 5a. FFT units 520 convert microphone signals to frequency domain.).
	As to claim 6, Ng discloses wherein performing the one or more inter-microphone gain-based augmentations on the one or more signals includes applying a plurality of gain levels to a plurality of frequency bands of the one or more signals converted to the frequency domain (¶0047 and ¶0067, Figs. 5a-c. Equalization gain value for each microphone at each Bark band calculated, mapped to respective FFT bins of each microphone, smoothed, and applied.).
As to claim 7, Ng discloses wherein performing the one or more inter-microphone gain-based augmentations on the one or more signals includes one or more of: 
amplifying at least a portion of the one or more signals; and attenuating at least a portion of the one or more signals (Ng, ¶0066 and Fig. 5a. “The spectral equalization gain values may be a single number in some embodiments, that alters the amplitude of the spectral data from the FFT unit at all frequencies similarly. In other embodiments, the spectral equalization gain values may be an array of values that are multiplied by respective frequency bins of the spectral data provided from an FFT unit 520.” Amplitudes adjusted at all or some frequencies.
	As to claim 8, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same rationale as claim 1 above. See Ng, ¶0048, for further disclosure of a memory storing instructions and a processor. 
	As to claims 9 and 12-14, they are rejected under claim 8 using the same rationale as claims 2 and 5-7 above.
claim 15, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same rationale as claim 1 above. See Ng, ¶0048, for further disclosure of a memory and processor. 
As to claims 16 and 19-20, they are rejected under claim 8 using the same rationale as claims 2 and 5-6 above.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ng, as applied to claims 2, 9 and 16 above, in view of Gaubitch et al. (US 2015/0185312 A1) hereinafter “Gaubitch.”
	As to claim 3, Ng does not expressly disclose wherein applying the gain level from the plurality of gain levels to the signal from each microphone includes applying a gain level, from a predefined range of gain levels, to the signal from each microphone.
Ng in view of Gaubitch discloses wherein applying the gain level from the plurality of gain levels to the signal from each microphone includes applying a gain level, from a predefined range of gain levels, to the signal from each microphone (Gaubitch, ¶0076. “Furthermore, a random gain factor Gi varying between 0.5 and 1, and a random internal delay between 0 and 1 s are applied to each microphone.”).
Ng and Gaubitch are analogous art because they are from the same field of endeavor with respect to microphone calibration.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a predefined range of gain levels, as taught by Gaubitch . The motivation would have been to prevent to large of a change in signal level (Ng, ¶0064 discusses limiting changes in gain value).
As to claim 4, Ng does not expressly disclose wherein applying the gain level from the plurality of gain levels to the signal from each microphone includes applying a random gain level, from the predefined range of gain levels, to the signal from each microphone.
Ng in view of Gaubitch discloses wherein applying the gain level from the plurality of gain levels to the signal from each microphone includes applying a random gain level, from the predefined range of gain levels, to the signal from each microphone (Gaubitch, ¶0076. “Furthermore, a random gain factor Gi varying between 0.5 and 1, and a random internal delay between 0 and 1 s are applied to each microphone.”).
Gaubitch. The motivation would have been to reduce cost by simplifying gain calculation.
Claims 10-11 and 17-18 are rejected under claims 8 and 15 using the same motivation as claims 3-4 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yamada (US 2014/0098972 A1), Kim et al. (US 2011/0075859 A1), and Haulick et al. (US 2007/0053524 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654